Citation Nr: 1620548	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a dissociative disorder, and depressive disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.

In an October 2014 decision, the Board denied the claim on appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an August 2015 Order, the Court vacated and remanded the Board's decision for proceedings consistent with a Joint Motion for Remand (Joint Motion).

In October 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A psychiatric disorder, to include PTSD, dissociative disorder, and depressive disorder, did not have its onset during the Veteran's active service, did not manifest during his active service, and was not caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, dissociative disorder, and depressive disorder have not been met 	 	 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C F R. § 3.102, 3.303 3.304, 4.125(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide. 38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in January 2011, prior to the initial June 2011 rating decision.  Thereafter, the claim was readjudicated in a statement of the case (SOC) issued in October 2012.  VA's duty to notify has been met.

The duty to assist provisions of the VCAA have also been met.  The RO obtained the Veteran's service treatment records (STRs) and VA treatment records, and afforded the Veteran a VA examination in June 2011.  Additionally, in accordance with the Board's October 2015 remand, the RO obtained outstanding VA treatment records.  In February 2016, the RO issued a supplemental statement of the case (SSOC).

The RO substantially complied with the Board's October's 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim. He has been given ample opportunity to present evidence and argument in support of this claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all general procedural due process requirements.  See 38 C.F.R. 	 § 3.103 (2015).

Merits of the Service-Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service See 38 USCA § 1110 (West 2014);	  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 	 38 C.F.R. § 3.304(f)(1).

The Veteran contends that he suffers from PTSD as the result of several events that occurred during service.  Service treatment records are silent for complaints, treatment or diagnoses of any psychiatric condition.  The October 1970 entrance and April 1972 separation report of medical examination note a normal psychiatric examination. 

A VA treatment note from a March 2011 visit documents the Veteran reporting that he "continues to have his flashbacks/ nightmares of his [V]ietnam experiences screaming in his sleep," though he never remembers these experiences.  The Veteran stated that his girlfriend, the source of his reports, had seen him "get[ting] up and sit[ting] near the fireplace/ outside."  The Veteran stated that he had poor concentration and feels jumpy in the morning, noting the fluctuating intensity of his symptoms.  The physician provided diagnoses of PTSD, dysthymia, and insomnia as the reasons for this March 2011 visit.

However, the June 2011 VA examiner determined that the Axis I diagnoses were depressive disorder, not otherwise specified, and dissociative disorder, not otherwise specified.  In the initial interview with the examiner, the Veteran explained that his "primary job was to read maps, plot the movements of enemy troops and occasionally go out into the field to make observations."  The Veteran indicated that his trauma was sustained by "just seeing people.  People were cut in half by mortars."  The Veteran stated that some of the dead bodies he saw were American.  The VA examiner noted that these sightings apparently, occurred while the Veteran was out in the field making observations.

In the symptomatic description portion of the examination, the Veteran reported that he only sleeps three hours every night and that his girlfriend tells him he screams in his sleep.  He also stated that his girlfriend notices him at least three times per week sitting up and staring during the night.  The Veteran alleged he has no memory of these incidents and is unable to describe the content of any of his dreams.  The Veteran tells of his girlfriend recalling one specific instance where he, while watching television, "did not seem to be with her."  

Regarding the symptoms noticed while conscious, the Veteran reported becoming aggravated while driving, being frightened of spontaneous attacks, sitting with his back to the door and avoiding fireworks displays.  He also believes that "Vietnam made him a 'callous person,' indicating that he "can tolerate people, but [does not] like them all that much."  While the Veteran denied suicidal intent, he did admit to passing ideation.

Psychiatric testing was conducted as part of the examination.  He completed the Mississippi Scale with a score of 125, a score the VA examiner noted was "about one third of a standard deviation below the average score for individuals diagnosed with posttraumatic stress disorder from the Vietnam era."  The Veteran's score on the Beck Depression Inventory-II test was 34, indicating, according to the VA examiner, "severe depressive symptoms in the last two weeks."  Due to these readings and the Veteran's symptoms, the VA examiner provided the Axis I diagnoses of depressive disorder, not otherwise specified and dissociative disorder, not otherwise specified.  The VA examiner diagnosed these conditions while discounting the presence of PTSD.  He concluded that the Veteran "does not meet the DSM-IV criteria for posttraumatic stress disorder" on account of the Veteran's symptoms more closely resembling dissociative and depressive disorders.

In his findings, the VA examiner noted that it is not possible to make a nexus between any current psychiatric disability and the Veteran's service because of the Veteran's "general inability to report accompanying mental phenomena."  Essentially, the examiner could not render a nexus without resort to speculation, and he provided an explanation as to why he could not provide the nexus opinion.  Thus, his opinion is adequate.  Jones v Shmsekz, 23 Vet App 382, 390 (2010) ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion... however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").

The Board finds the June 2011 opinion to be the most probative evidence with regard to the appropriate diagnoses for the Veteran's psychiatric disorders for the entire course of his claim and appeal.  The June 2011 examination findings are more probative than the March 2011 diagnosis of PTSD because the June 2011 VA examiner provided a more thorough rationale for his diagnosis and specifically addressed the criteria for PTSD in his determination that the Veteran did not meet the criteria for such a diagnosis.  Additionally, the June 2011 examiner conducted psychological testing which supported his diagnosis findings.  Moreover the June 2011 examiner considered the March 2011 diagnosis as he explained his opinion.  The amount of detail in explaining what criteria were and were not met is not found in the March 2011 diagnosis.  The June 2011 opinion is very thorough and detailed.  The detail is part of the more compelling reasoning on the part of the examiner when compared to the other evidence, and this more compelling reasoning makes the examiner's opinion more probative as to diagnosis.  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).

With regard to nexus, given that the June 2011 examiner could not provide a nexus positive or negative, without resort to speculation, and the record contains no other evidence to support a positive nexus, the Board finds that in the absence of evidence of a nexus between the Veteran's diagnoses depressive disorder and dissociative disorder, his claim for service connection for a psychiatric disability must be denied.

The Board acknowledges that VA treatment records from October 2007 through February 2008 were obtained after the June 2011 VA examination, and therefore, not considered in the examiner's opinion.  However, the VA treatment records neither contain a diagnosis for PTSD, nor provide etiological information to support the Veteran's claim.  In this regard, a January 2008 note indicates that the Axis I diagnoses were alcohol dependence, substance induced mood disorder (provisional), and ruled out PTSD.  The examiner determined that is was difficult to assign a reliable diagnosis for a mood disorder, PTSD or otherwise, due to prolonged history of alcohol dependence. 

The Board acknowledges the alcohol dependence and provisional substance induced mood disorder diagnoses in the VA treatment records.  However, these diagnoses do not warrant service connection because the law very clearly states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if, as here, the claim was filed after October 31, 1990.  38 C.F.R. §§ 3.1(m), 3.301(a).  Moreover, when, as here, the law is dispositive of the claim, it should be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law).

The Board notes that the Veteran, though entirely competent to report his symptoms both current and past, is not competent to opine on matters such as the etiology of his current psychiatric problems.  Such opinion requires specific medical training in the field of psychiatric medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of psychiatric medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his acquired psychiatric problems and military service to be of no probative value.  See 	 	 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his claims are not competent evidence of a nexus.

The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must be denied.

ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a dissociative disorder, and depressive disorder is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


